[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RENDERING JUDGMENT
The decision of this court filed November 6, 1997, having been reversed by the Appellate Court on December 2, 1998, and the matter having been remanded to this court with direction to render judgment dismissing the writ of habeas corpus pursuant toChung v. Commission of Correction, 245 Conn. 423, 434 (1998), judgment is hereby rendered dismissing the writ of habeas corpus previously granted.
Joseph J. Purtill Judge Trial Referee CT Page 14197